DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/22/20 and 11/10/21 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 05/22/20.  Regarding the amendment, claim 15 is canceled, claims 1-14, 16-20 are present for examination.
The amended of specification is accepted and recorded in file.
Drawings
Figure 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geer (US 3,139,550).
Regarding claim 1, Geer teaches a slot wedge element (12), applied for a stator device (1), wherein the slot wedge element (12) extends in a first direction (direction with arrow 14) and comprises a first edge (12d, see examiner annotation fig 1 below) and a second edge (12e) opposite to each other, and the slot wedge element (12) comprises a first surface (12a) and a second surface (12b-12f-12b, fig 1) in its thickness direction (direction with the line 15, fig 2), and is attached to a winding (6) of the stator device (1) via the first surface (12a); 
the second surface (12b-12f-12b) comprises a first portion (12b), a second portion (12f) and a third portion (12b) which are sequentially and continuously distributed in the first direction, wherein the first portion (12b) is connected with the first edge (12d), and the third portion (12b) is connected with the second edge (12e); and
wherein, a second thickness (T2) between the second portion (12f) and the first surface (12a) is greater than a first thickness (T1) between the first portion (12b) and the first surface (12a), the second thickness (T2) is greater than a third thickness (T3) between the third portion (12b) and the first surface (12a), and the first thickness (t1) 

    PNG
    media_image1.png
    608
    712
    media_image1.png
    Greyscale

Regarding claim 2, Geer teaches the second thickness (T2) is greater than the third thickness (T3), and the third thickness (T3) decreases progressively in a direction from the second portion (12f) to the second edge (12e, see annotation fig 1 above).
Regarding claim 3, Geer teaches the slot wedge element (12) comprises either one of the following features: the first surface is formed as a plane surface, and the second portion is formed as a dividing line between the first portion and the third portion 
Regarding claim 4, Geer teaches the first thickness (T1) decreases progressively in a gradient type in the direction from the second portion (12f) to the first edge (12d, see annotation fig 1 above).
Regarding claim 5, Geer teaches the first portion (12b) is formed as any of one inclined surface (fig 1), two or more inclined surfaces continuously distributed, one concave surface and one convex surface (those features are alternating features, examiner does not consider in this claim).
Regarding claim 6, Geer teaches the third thickness (T3) decreases progressively in a gradient type in the direction from the second portion (12f) to the second edge (12e, fig 1 above).
Regarding claim 7, Geer teaches the third portion (12b) is formed as any of one inclined surface (fig 1), two or more inclined surfaces continuously distributed, one concave surface and one convex surface (those features are alternating features, examiner does not consider in this claim).
Regarding claim 12, Geer teaches the first portion (12b) and the third portion (12b) are symmetrically arranged with respect to the second portion (12f, fig 1).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Kelleher (US 6,294,855 B1).
Regarding claim 8, Geer teaches the claimed invention as set forth in claim 3, except for the added limitation of the first thickness decreases progressively in a step type in the direction from the second portion to the first edge.
Kelleher teaches a generator stator slot wedge (20, fig 2A-2C) having the first thickness decreases progressively in a step type (34) in the direction from the second portion to the first edge (col 3 ln 45-50) to supply a radial force to the winding therefore preventing vibration under the influence of electromagnetic forces (col 1 ln 64-66).

    PNG
    media_image2.png
    501
    543
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s wedge with the first thickness decreases progressively in a step type in the direction from the second portion to the first edge as taught by Kelleher.  Doing so would prevent vibration under the influence of electromagnetic forces (col 1 ln 64-66).
Regarding claim 9, Geer in view of Kelleher teaches the claimed invention as set forth in claim 8, except for the added limitation of the second portion is formed as the dividing line, the first portion comprises one inclined surface close to the second portion and one or more step surfaces connected with the inclined surface; and in the case that 
Kelleher further teaches a generator stator slot wedge (20, fig 2A-2C) having the second portion is formed as the dividing line (36), the first portion comprises one inclined surface (38) close to the second portion (36) and one or more step surfaces (34) connected with the inclined surface (38), and in the case that the second portion is formed as the plane surface, the first portion (34) comprises one or more step surfaces (fig 2A-2C) to supply a radial force to the winding therefore preventing vibration under the influence of electromagnetic forces (col 1 ln 64-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer in view of Kelleher’s wedge with the second portion is formed as the dividing line, the first portion comprises one inclined surface close to the second portion and one or more step surfaces connected with the inclined surface; and in the case that the second portion is formed as the plane surface, the first portion comprises one or more step surfaces as further taught by Kelleher.  Doing so would prevent vibration under the influence of electromagnetic forces (col 1 ln 64-66).
Regarding claim 10, Geer teaches the claimed invention as set forth in claim 3, except for the added limitation of the third thickness decreases progressively in a step type in the direction from the second portion to the second edge.
Kelleher teaches a generator stator slot wedge (20, fig 2A-2C) having the third thickness decreases progressively in a step type (34) in the direction from the second portion to the second edge (col 3 ln 45-50) to supply a radial force to the winding 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s wedge with the third thickness decreases progressively in a step type in the direction from the second portion to the second edge as taught by Kelleher.  Doing so would prevent vibration under the influence of electromagnetic forces (col 1 ln 64-66).
Regarding claim 11, Geer in view of Kelleher teaches the claimed invention as set forth in claim 10, except for the added limitation of the second portion is formed as the dividing line, the third portion comprises one inclined surface close to the second portion and one or more step surfaces connected with the inclined surface; and in the case that the second portion is formed as the plane surface, the third portion comprises one or more step surfaces.
Kelleher further teaches a generator stator slot wedge (20, fig 2A-2C) having the second portion is formed as the dividing line (36), the third portion comprises one inclined surface (38) close to the second portion (36) and one or more step surfaces (34) connected with the inclined surface (38), and in the case that the second portion is formed as the plane surface, the third portion (34) comprises one or more step surfaces (fig 2A-2C) to supply a radial force to the winding therefore preventing vibration under the influence of electromagnetic forces (col 1 ln 64-66).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer in view of Kelleher’s wedge with the second portion is formed as the dividing line, the third portion comprises one .

Claims 13-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geer in view of Applicant Admitted Prior Art (AAPA).
           Regarding claim 13, Geer teaches the claimed invention as set forth in claim 1, Geer further teaches a plurality of slot wedge elements (12) each of which is arranged in the slots (3) in the axial direction (the direction with arrow 14) and attached to the winding (6) via the first surface (12a).  However, Geer does not teach the stator device having a core comprising at least four core members spaced apart in an axial direction of the stator device, each of which is provided with a plurality of slots spaced apart in a circumferential direction, and the plurality of slots of the at least four core members are arranged to correspond one by one in the axial direction, a plurality of windings, each of which is arranged in the slots in the axial direction.
            AAPA teaches a motor having a stator device with a stator core (1) comprising at least four core members (fig 1 shown seven core members) spaced apart in an axial direction of the stator device (1), each of which is provided with a plurality of slots (W) spaced apart in a circumferential direction, and the plurality of slots (W) of the at least four core members are arranged to correspond one by one in the axial direction, a 
          Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer’s stator device with a core comprising at least four core members spaced apart in an axial direction of the stator device, each of which is provided with a plurality of slots spaced apart in a circumferential direction, and the plurality of slots of the at least four core members are arranged to correspond one by one in the axial direction, a plurality of windings, each of which is arranged in the slots in the axial direction as taught by AAPA.  Doing so would provide an efficient wind turbine.
            Regarding claim 14, Geer in view of AAPA teaches the claimed invention as set forth in claim 13, except for the added limitation of the stator device is fixed by a stator bracket, and each adjacent two core members in the stator device define a radial channel; and a rotor device, disposed surrounding the stator device on a peripheral side of the stator device, or the stator device is disposed surrounding the rotor device on a peripheral side of the rotor device, the motor comprises chambers on two ends in the axial direction, an air gap is formed between the rotor device and the slot wedge element, and the chambers, the air gap and the radial channels are communicated to define a channel for flow of a cooling medium.
             AAPA further teaches the stator device (1) is fixed by a stator bracket (fig 1), and each adjacent two core members in the stator device define a radial channel (W), and a rotor device (2), disposed surrounding the stator device (1) on a peripheral side of the stator device, or the stator device (1) is disposed surrounding the rotor device (2) on 
           Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Geer in view of AAPA’s stator device with the stator device is fixed by a stator bracket, and each adjacent two core members in the stator device define a radial channel,; and a rotor device, disposed surrounding the stator device on a peripheral side of the stator device, or the stator device is disposed surrounding the rotor device on a peripheral side of the rotor device, the motor comprises chambers on two ends in the axial direction, an air gap is formed between the rotor device and the slot wedge element, and the chambers, the air gap and the radial channels are communicated to define a channel for flow of a cooling medium as further taught by AAPA.  Doing so would provide an efficient wind turbine.
          Regarding claim 16, Geer in view of AAPA teaches the claimed invention as set forth in claim 13, Geer further teaches the second thickness (T2) is greater than the third thickness (T3), and the third thickness (T3) decreases progressively in a direction from the second portion (12f) to the second edge (12e, see annotation fig 1 above).
          Regarding claim 17, Geer in view of AAPA teaches the claimed invention as set forth in claim 16, Geer further teaches the slot wedge element (12) comprises either one of the following features: the first surface is formed as a plane surface, and the second portion is formed as a dividing line between the first portion and the third portion (the is 
          Regarding claim 18, Geer in view of AAPA teaches the claimed invention as set forth in claim 17, Geer further teaches the first thickness (T1) decreases progressively in a gradient type in the direction from the second portion (12f) to the first edge (12d, see annotation fig 1 above).
          Regarding claim 19, Geer in view of AAPA teaches the claimed invention as set forth in claim 18, Geer further teaches the first portion (12b) is formed as any of one inclined surface (fig 1), two or more inclined surfaces continuously distributed, one concave surface and one convex surface (those features are alternating features, examiner does not consider in this claim).
          Regarding claim 20, Geer in view of AAPA teaches the claimed invention as set forth in claim 17, Geer further teaches the third thickness (T3) decreases progressively in a gradient type in the direction from the second portion (12f) to the second edge (12e, fig 1 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katsekas (US 4,387,316) teaches a dynamoelectric machine having a rotating field and a stationary stator core, electrical conductors are contained within axially-extending radial slots which are part of the stator core construction. The electrical 
Khutoretsky et al (US 4,184,091) teaches an electric machine stator comprises a core with slots for placing winding bars therein. The winding bars are locked within the slots by pairs of oppositely directed wedges. To eliminate the possibility of an axial displacement of the wedges and, as a result, a looseness of wedging the winding bars, the peripheral portions of extreme wedges adjoining the winding bars protrude outside the stator core and have cross slots with a band located therein which also surround the stator winding bars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834